Exhibit 10.1

 

EXECUTION VERSION

 

 

 

 

 

SECOND AMENDMENT TO AMENDED AND RESTATED WAREHOUSE LOAN AGREEMENT

 

Dated as of July 23, 2014

 

among

 

ALC WAREHOUSE BORROWER, LLC, as Borrower,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

and

 

CREDIT SUISSE AG, NEW YORK BRANCH, as Agent

 

 

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO AMENDED AND RESTATED WAREHOUSE LOAN AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED WAREHOUSE LOAN AGREEMENT, dated as
of July 23, 2014 (this “Amendment”), is entered into by and among ALC WAREHOUSE
BORROWER, LLC, as Borrower, the Lenders from time to time party to the Warehouse
Agreement (defined below) and CREDIT SUISSE AG, NEW YORK BRANCH, as Agent. 
Capitalized terms used and not otherwise defined herein are used as defined in
the Amended and Restated Warehouse Loan Agreement, dated as of June 21, 2013 (as
amended, restated, modified and supplemented from time to time, the “Warehouse
Agreement”), among ALC Warehouse Borrower, LLC, as Borrower, the Lenders from
time to time a party thereto, and Credit Suisse AG, New York Branch, as Agent;

 

WHEREAS, the parties hereto desire to amend the Warehouse Agreement in certain
respects as provided herein;

 

NOW THEREFORE, in consideration of the premises and other material covenants
contained herein, the parties hereto agree as follows:

 

Section 1.        Amendments to the Warehouse Agreement.

 

(a)        Section 1.01 of the Warehouse Agreement is hereby amended by:

 

(i)         Deleting clause (iii) in the definition of “Acceptable Letter of
Credit” and inserting the following in lieu thereof:

 

(iii)       among other reasons, allows for such letter of credit to be drawn if
not renewed, replaced or extended at least twenty (20) days prior to the
expiration thereof unless (x) in the case of a Cash Collateral Letter of Credit,
the Cash Collateral Account is funded to an amount at least equal to the Cash
Collateral Target Amount as of the most recent Calculation Date to have occurred
or (y) in the case of a Deposit Letter of Credit, the Deposit Account and Lessee
Account established for the purpose of holding Deposits are, in the aggregate,
funded to an amount at least equal to all unapplied Deposits as of the date of
determination.

 

(ii)        Deleting the text “Acceptable Letter of Credit” in each instance
that it appears in the definition of “Advance Borrowing Base” and inserting the
text “Cash Collateral Letter of Credit” in lieu of each thereof.

 

(iii)       Inserting the text “(up to an amount not to exceed the Maximum Cash
Collateral Amount)” immediately following the text “Cash Collateral” in clause
(b) of the definition of “Advance Borrowing Base”.

 

(iv)       Deleting the definition of “Aggregated Additional Interest” in its
entirety.

 

--------------------------------------------------------------------------------


 

[Second Amendment to Warehouse Loan Agreement]

 

 

(v)        Deleting clause (c) of the definition of “Amortization Event” in its
entirety and inserting the following in lieu thereof:

 

(c)        on the most recent Calculation Date to have occurred, the weighted
average (by Aircraft Value) age of all of the Aircraft in the Portfolio is
greater than 7.0 years old; and

 

(vi)       Deleting the definition of “Applicable Margin” in its entirety and
inserting the following in lieu thereof:

 

“Applicable Margin” means two percent (2.00%).

 

(vii)      Deleting the definition of “Availability Period” in its entirety and
inserting the following in lieu thereof:

 

“Availability Period” means the period commencing on the Closing Date and ending
on the Settlement Date occurring in June 2016, as extended in accordance with
Section 2.02, and as earlier terminated pursuant to the terms hereof, including
Section 2.07 hereof.

 

(viii)     Deleting the text “Acceptable Letter of Credit” in each instance that
it appears in the definition of “Borrowing Base” and inserting the text “Cash
Collateral Letter of Credit” in lieu of each thereof.

 

(ix)       Inserting the text “(up to an amount not to exceed the Maximum Cash
Collateral Amount)” immediately following the text “Cash Collateral” in clause
(ii) of the definition of “Borrowing Base”.

 

(x)        Deleting the text “Acceptable Letter of Credit” from the definition
of “Cash Collateral” and inserting the text “Cash Collateral Letter of Credit”
in lieu thereof.

 

(xi)       Inserting the following definition of “Cash Collateral Letter of
Credit” into such Section 1.01 in alphabetic order:

 

“Cash Collateral Letter of Credit” means an Acceptable Letter of Credit issued
in respect of Cash Collateral as provided in Section 7.04(h).

 

(xii)      Inserting the following definition of “Deposit Letter of Credit” into
such Section 1.01 in alphabetic order:

 

“Deposit Letter of Credit” means an Acceptable Letter of Credit issued in
respect of Deposits as provided in Section 7.04(i).

 

2

--------------------------------------------------------------------------------


 

[Second Amendment to Warehouse Loan Agreement]

 

 

(xiii)     Deleting the definition of “Interim Repayment Date” in its entirety.

 

(xiv)     Deleting from the definition of “Interest Coverage Ratio” the text
“Aggregated Additional Interest and” from the last parenthetical in such
definition.

 

(xv)      Deleting the definition of “Maximum Facility Amount” in its entirety
and inserting the following in lieu thereof:

 

“Maximum Facility Amount” means $750,000,000 as such amount may be increased
from time to time in accordance with Section 2.01(c) or reduced from time to
time in accordance with Section 2.06; provided however, after the Availability
Expiration Date, the Maximum Facility Amount shall be the then outstanding
principal amount of the Loans.

 

(xvi)     Deleting the definition of “Permitted Interim Outstanding Principal
Amount” in its entirety.

 

(xvii)    Deleting the definition of “Prefunded Equity Amount” in its entirety
and inserting the following in lieu thereof:

 

“Prefunded Equity Amount” means $100,000,000, as may be increased from time to
time as provided in Section 2.01(c) or decreased from time to time as provided
in Section 2.06.  For the avoidance of doubt, neither Parent Contributions nor
Extra Parent Contributions shall be included as Prefunded Equity Amount.

 

(xviii)   Deleting from the definition of “Six Month Interest Coverage Ratio”
the text “Aggregated Additional Interest and” from the last parenthetical in
such definition.

 

(b)        Section 3.02 of the Warehouse Agreement is hereby amended by deleting
clauses (a) and (g)(i) of such Section  3.02 in their entirety and, in each
case, inserting “[Intentionally Omitted]” in lieu thereof.

 

(c)        Section 3.03 of the Warehouse Agreement is hereby amended by:

 

(i)         Deleting from the parenthetical in level “first” of clause (a) of
such Section 3.03 the text “Aggregated Additional Interest and”.

 

(ii)        Deleting from the parenthetical in levels “first” and “third” of
clause (b) of such Section 3.03 the text “Aggregated Additional Interest and”.

 

(iii)       Deleting level “sixth” of clause (b) of such Section 3.03 in its
entirety and inserting the following in lieu thereof:

 

3

--------------------------------------------------------------------------------


 

[Second Amendment to Warehouse Loan Agreement]

 

 

sixth, ratably to the Lenders for the payment of accrued but unpaid Aggregated
Default Interest on the Loans plus accrued and unpaid interest thereon;

 

(iv)       Deleting from levels “first” and “fourth” of clause (c) of such
Section 3.03 the text “Aggregated Additional Interest and”.

 

(v)        Deleting level “eighth” of clause (c) of such Section 3.03 in its
entirety and inserting the following in lieu thereof:

 

eighth, ratably to the Lenders for the payment of accrued but unpaid Aggregated
Default Interest on the Loans plus accrued and unpaid interest thereon;

 

(d)       Section 3.04 of the Warehouse Agreement is hereby amended by deleting
clause (b) of such Section 3.04 in its entirety and inserting “[Intentionally
Omitted]” in lieu thereof.

 

(e)        Section 3.07 of the Warehouse Loan Agreement is hereby amended by
deleting the text “Acceptable Letter of Credit” in each instance that it appears
in clause (a) of such Section 3.07 and inserting the text “Cash Collateral
Letter of Credit” in lieu of each thereof.

 

(f)        Section 7.04 of the Warehouse Agreement is hereby amended by:

 

(i)         Deleting the text “an Individual AS Account” in clause (b) of such
Section 7.04 and inserting the text “Lessee Account” in lieu thereof.

 

(ii)        Deleting the text “Acceptable Letter of Credit” in each instance it
appears in clauses (d) and (h) of Section 7.04 and inserting the text “Cash
Collateral Letter of Credit” in lieu of each thereof.

 

(iii)       Deleting the text “an Acceptable Letter of Credit” in each instance
is appears in clause (f) of Section 7.04 and inserting the text “a Cash
Collateral Letter of Credit or Deposit Letter of Credit” in lieu of each
thereof.

 

(iv)       Deleting the following text in clause (h) in such Section 7.04:

 

“At any time an Acceptable Letter of Credit is issued as Cash Collateral, the
amount of cash and the principal amount of Permitted Investments held in the
Cash Collateral Account shall not be less than $15,000,000 in the aggregate.”

 

(v)        Inserting “provided no Facility Default or Facility Event of Default
has occurred and is continuing,” into clause (h) of Section 7.04 immediately
following the words “At any time,”.

 

4

--------------------------------------------------------------------------------


 

[Second Amendment to Warehouse Loan Agreement]

 

 

(vi)       Deleting the text “an issuer ceases to be an Eligible L/C Issuer” in
clause (h) of such Section 7.04 and inserting the text “the issuer of a Cash
Collateral Letter of Credit ceases to be an Eligible L/C Issuer” in lieu
thereof.

 

(vii)      Inserting the following clause (i) into such Section 7.04 immediately
following clause (h) thereof:

 

(i)         At any time, provided that no Facility Default or Facility Event of
Default has occurred and is continuing, the Borrower may elect to provide the
Collateral Agent with a Deposit Letter of Credit as a Deposit otherwise required
to be maintained in the Deposit Account.  The amount available for drawing by
the Collateral Agent under a Deposit Letter of Credit shall be added to the
amount of cash and the principal amount of Permitted Investments held in the
Deposit Account and held as a Deposit in any Lessee Account when determining if
the Borrower has satisfied its obligation to deposit the Deposits into the
Deposit Account or a Lessee Account as required by the Loan Documents, including
but not limited to Section 7.04(b) hereof.  Any such Deposit Letter of Credit
shall be issued in favor of the Collateral Agent and shall be available for
drawing at any time a Deposit shall be required to be applied or returned
pursuant to the Loan Documents or any Lease Document.  At the time of issuance
of any Deposit Letter of Credit, the Borrower shall provide to the Agent, the
Collateral Agent, each Lender and each other Protected Party, prior to the
exercise of the Borrower’s right hereunder to provide a Deposit Letter of Credit
with respect to Deposits, evidence reasonably acceptable to the Agent as to the
due authorization, execution and delivery by and the enforceability of such
Deposit Letter of Credit against such issuer (it being understood that an
opinion of counsel shall not be required evidence as to the due authorization,
execution and delivery by and the enforceability of such Deposit Letter of
Credit against such issuer).  If, at any time while Loans or other Obligations
under the Loan Documents remain unpaid, the issuer of a Deposit Letter of Credit
ceases to be an Eligible L/C Issuer, unless the non-conforming Deposit Letter of
Credit is replaced with a Deposit Letter of Credit within sixty (60) days after
the Borrower obtains

 

5

--------------------------------------------------------------------------------


 

[Second Amendment to Warehouse Loan Agreement]

 

 

knowledge of such event, the Agent may, either (x) draw on the non-conforming
Deposit Letter of Credit in an amount equal to the amount available for drawing
under such non-conforming Deposit Letter of Credit or (y) direct that the
Borrower fund the Deposit Account or the applicable Lessee Account in an amount
equal to the amount available for drawing under the non-conforming Deposit
Letter of Credit.  In the event that the Collateral Agent draws on a Deposit
Letter of Credit, such proceeds shall be immediately deposited into the
Collection Account.  Upon the replacement of any non-conforming Deposit Letter
of Credit with a conforming Deposit Letter of Credit, such non-conforming
Deposit Letter of Credit shall be returned to the Borrower for cancellation.

 

(g)        Section 9.01 of the Warehouse Agreement is hereby amended by:

 

(i)         Deleting from the parenthetical in clause (a) of such Section 9.01
the text “a payment set forth in clause (a) of Section 3.02, Aggregated
Additional Interest or”.

 

(ii)        Deleting from the proviso in clause (a) of such Section 9.01 the
text “Aggregated Additional Interest or” in each of the three cases that it
appears in such clause (a).

 

(iii)       Deleting from the parenthetical in clause (b) of such Section 9.01
the text “and clause (a) of Section 3.02, Aggregated Additional Interest”.

 

(iv)       Deleting clause (e) of such Section 9.01 in its entirety and
inserting “[Intentionally Omitted]” in lieu thereof.

 

(v)        Deleting “.” at the end of clause (k) of such Section 9.01 and
inserting “; or” in lieu thereof.

 

(vi)       Inserting a new clause (l) at the end of such Section 9.01 as
follows:

 

(l)         to the extent such amounts are required to be maintained as Cash
Collateral or as a Deposit hereunder, failure by the Borrower to either
(i) renew or replace a then existing Acceptable Letter of Credit with an
Acceptable Letter of Credit meeting the requirements hereof or (ii) deposit
funds in an amount equal to the amount available for drawing under a then
existing Letter of Credit into the Cash Collateral Account, in the case of a

 

6

--------------------------------------------------------------------------------


 

[Second Amendment to Warehouse Loan Agreement]

 

 

Cash Collateral Letter of Credit, or the Deposit Account or the applicable
Lessee Account, in the case of a Deposit Letter of Credit, in each case, prior
to the expiration of such Acceptable Letter of Credit.

 

(h)        Section 11.01 of the Warehouse Agreement is hereby amended by:

 

(i)         Inserting the text “, “Aggregate Aircraft Value”, “Applicable LTV
Percentage”, “Collateral Deficiency”, “Supermajority Lenders”, “Purchase Price”
“Borrowing Base”, “Advance Borrowing Base”“ into clause (b) of such Section
11.01 immediately following the text ““Majority Lenders”“.

 

(ii)        Deleting from clause (d) of such Section 11.01 the text “any Interim
Repayment Date or”.

 

(iii)       Deleting from clause (e) of such Section 11.01 the text “, including
any payment due on any Interim Repayment Date” and inserting the text “or any
mandatory prepayment related to a Collateral Deficiency” in lieu thereof.

 

(iv)       Inserting the text “Section 2.01(b), Section 3.02(f),” into clause
(i) of such Section 11.01 immediately following the text “contained in”.

 

(v)        Inserting the following text as a new paragraph at the end of such
Section 11.01:

 

“No amendment, modification, termination or waiver of any provision of the
Limited Guaranty that releases, in whole or in part, ALC from its obligations
thereunder or changes in any manner the definitions of “Aggregate Maximum
Guaranteed Amount”, “Beneficiary” or “Liabilities” contained therein shall be
effective without the written concurrence of each Lender.”

 

(i)         Section 11.04 of the Warehouse Agreement is hereby amended by
deleting the Agent’s address set forth therein and inserting the following in
lieu thereof:

 

“AGENT’S ADDRESS:                           Credit Suisse AG, New York Branch
Eleven Madison Avenue
4th Floor
New York, New York  10010
Attention:  Shailesh Deshpande
Tel:  (212) 538-1970
E-mail:  shailesh.deshpande@credit-suisse.com

 

WITH A COPY TO:                                                   Credit Suisse
Securities (USA) LLC
Eleven Madison Avenue

 

7

--------------------------------------------------------------------------------


 

[Second Amendment to Warehouse Loan Agreement]

 

 

New York, New York  10010
Attention:  Robbin Conner
Tel:  (212) 325-6688
E-mail:  robbin.conner@credit-suisse.com”

 

(j)         Schedule I to the Warehouse Agreement is hereby amended by deleting
it in its entirety and inserting the Schedule I attached hereto in lieu
thereof.  In connection with the change in certain Lenders’ Allocations that
will be effective as provided in Section 2 hereof, each Lender agrees to make
and/or receive funds from other Lenders as shall be necessary to cause the
outstanding principal balance of the Loans held by the Lenders to be in the same
relative proportion as provided in Schedule I hereto under the column entitled
“Pro Rata Share”.

 

(k)        Schedule II to the Warehouse Agreement is hereby amended by deleting
Section 4(b) thereof in its entirety and inserting the following in lieu
thereof:

 

(b)        if (i) the aggregate amount of the Loans then outstanding exceeds 35%
of the Maximum Facility Amount and (ii) the weighted average (by Aircraft Value)
age of all Aircraft then in the Portfolio is greater than seven (7.0) years old
(measured from date of manufacture), then the Aircraft to be funded must be
younger than seven (7.0) years old (measured from date of manufacture).

 

Section 2.        Amendment to Limited Guaranty.  The Lenders hereby direct the
Agent to cause the Limited Guaranty to be amended so as to require direction
from each Lender in connection with any further amendment, modification,
termination or waiver contemplated in Section 1(h)(v) hereof.

 

Section 3.        Effective Date; Warehouse Agreement in Full Force and Effect
as Amended.

 

(a)        This Amendment shall become effective on the date hereof.

 

(b)        Except as specifically amended hereby, the Warehouse Agreement shall
remain in full force and effect.  All references to the Warehouse Agreement
shall be deemed to mean the Warehouse Agreement as modified hereby.  This
Amendment shall not constitute a novation of the Warehouse Agreement, but shall
constitute an amendment thereof.  The parties hereto agree to be bound by the
terms and conditions of the Warehouse Agreement, as amended by this Amendment,
as though such terms and conditions were set forth herein.

 

Section 4.        Miscellaneous.

 

(a)        In connection with the reduction of the Maximum Facility Amount
contemplated by Section 1(a)(xiii) hereof, the Agent hereby waives the
requirement under Section 2.06 of the Warehouse Agreement that the Borrower
provide five (5) Business Days prior written notice in connection with a
reduction of the Maximum Facility Amount.

 

8

--------------------------------------------------------------------------------


 

[Second Amendment to Warehouse Loan Agreement]

 

 

(b)        This Amendment may be executed in any number of counterparts, and by
the different parties hereto on the same or separate counterparts, each of which
when so executed and delivered shall be deemed to be an original instrument but
all of which together shall constitute one and the same agreement.

 

(c)        The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.

 

(d)       Each of the Agent, the Lenders and the Collateral Agent do not waive
and have not waived, and hereby expressly reserve, its right at any time to take
any and all actions, and to exercise any and all remedies, authorized or
permitted under the Warehouse Agreement, as amended, or any of the other Loan
Documents, as amended, or available at law or equity or otherwise.  Without
limiting the foregoing, nothing in this Amendment constitutes a waiver of any
Facility Event of Default under the Warehouse Agreement, or of any condition to
Advances thereunder.

 

(e)        Any provision in this Amendment which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(f)        THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATION LAW).

 

9

--------------------------------------------------------------------------------


 

[Second Amendment to Warehouse Loan Agreement]

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

ALC WAREHOUSE BORROWER, LLC, as
Borrower

 

 

 

By:  Air Lease Corporation

 

Its:  Manager

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

[Second Amendment to Warehouse Loan Agreement]

 

 

 

CREDIT SUISSE AG, NEW YORK BRANCH, as
Agent

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[Second Amendment to Warehouse Loan Agreement]

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Designated Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MOUNTCLIFF FUNDING LLC, as a Conduit
Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[Second Amendment to Warehouse Loan Agreement]

 

 

 

COMMONWEALTH BANK OF AUSTRALIA,
OFFSHORE BANKING UNIT, as a Designated
Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[Second Amendment to Warehouse Loan Agreement]

 

 

DEUTSCHE BANK AG, NEW YORK
BRANCH, as a Designated Lender

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

[Second Amendment to Warehouse Loan Agreement]

 

 

EVERBANK COMMERCIAL FINANCE, INC.,
as a Designated Lender

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[Second Amendment to Warehouse Loan Agreement]

 

 

 

JPMORGAN CHASE BANK, N.A., as a
Designated Lender

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[Second Amendment to Warehouse Loan Agreement]

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Designated Lender

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[Second Amendment to Warehouse Loan Agreement]

 

SCHEDULE I

 

ALLOCATIONS



LENDER

ALLOCATION

PRO-RATA SHARE

 

 

 

Credit Suisse AG, Cayman Islands Branch

 

$180,000,000

24.0000%

Commonwealth Bank of Australia, Offshore Banking Unit

$250,000,000

33.3333%

Deutsche Bank AG, New York Branch

$50,000,000

6.6667%

EverBank Commercial Finance, Inc.

$15,000,000

2.0000%

Wells Fargo Bank, National Association

$150,000,000

20.0000%

JPMorgan Chase Bank, N.A.

$105,000,000

14.0000%

 

Lenders’ Payment Instructions

 

Credit Suisse AG, Cayman Islands Branch

Account #:

890-038-7025

Bank:

Bank of New York

ABA No.

021-000-018

Reference:

Air Lease

Beneficiary:

Alpine Securitization Corp.

Attention:

Fred Mastromarino (212) 325-1735

 

 

Commonwealth Bank of Australia, Offshore Banking Unit

Beneficiary:

The Commonwealth Bank of Australia Sydney

Account #:

8033013931

ABA Number:

021-000-018

Bank:

The Bank of New York Mellon, New York

SWIFT:

IRVTUS3N

Reference:

OBU

 

 

Deutsche Bank AG, New York Branch

Beneficiary:

Deutsche Bank AG, New York Branch

SWIFT Code:

DEUTUS33

Account #:

602-00-119

Bank:

Deutsche Bank Trust Co Americas, New York

Reference:

Air Lease Corp

Attention:

Non-Agency/Naveen Upadhya

Bank Address:

BKTRUS33

ABA:

021001033

 

S-I-1

--------------------------------------------------------------------------------


 

[Second Amendment to Warehouse Loan Agreement]

 

EverBank Commercial Finance, Inc.

Bank:

EverBank

Account Name:

EverBank Commercial Finance, Inc., Lender Finance – Collection Account

Account #:

0790001284

Reference:

ALC Warehouse

ABA:

063000225

 

 

JPMorgan Chase Bank, N.A.

Bank:

JPMorgan Chase Bank, N.A.

Account #:

9008113381H2571

Account Name:

LS2 Incoming Account

Reference:

ALC Warehouse Borrower

Attention:
Bank Address:

JPM-Delaware Loan Operations
500 Stanton Christiana Road, Ops 2/3 Newark, DE 19713

ABA:

021000021

 

 

Wells Fargo Bank, National Association

Payment to:

Wells Fargo Bank, National Association

City/State:

San Francisco, CA 94163

Account #:

01005620033060

Attention:

REFS Ops

Reference:

ALC Warehouse

ABA#:

121000248

 

Designation of Conduit Lenders

 

Credit Suisse AG, Cayman Islands Branch, designates Mountcliff  Funding LLC as a
Conduit Lender.

 

Designated Lenders’ Notice Information

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

Eleven Madison Avenue, 4th Floor

New York, New York  10010

Attention:  Robbin Conner

Tel:  (212) 325-6688

 

COMMONWEALTH BANK OF AUSTRALIA, OFFSHORE BANKING UNIT
Level 22, Tower 1, Darling Park

201 Sussex Street

Sydney, NSW Australia 2000

Attention: Michael Brown, Senior Vice President

Tel: +612 9118 4357

Fax: +612 9118 4201

 

S-I-2

--------------------------------------------------------------------------------


 

[Second Amendment to Warehouse Loan Agreement]

 

DEUTSCHE BANK AG, NEW YORK BRANCH

5022 Gate Parkway, Suite 200

Jacksonville, FL 32256

Attn:              Sujith Kumar

Tel:                        +1 (904) 520 5449

Fax:                    +1 (866) 240 3622

Email:       Loan.admin-Ny@db.com

 

With a digital copy to:

Attn:                    Jon Treers

Email:             Jon.treers@db.com

and:

Attn:                    Evelyn Peters

Email:             Evelyn.peters@db.com

 

EVERBANK COMMERCIAL FINANCE INC.

700 East Gate Drive

Mt. Laurel, NJ 08054

U.S.A.

Tel: (856) 505-8161

Email:  dave.dantonio@everbank.com

 

JPMORGAN CHASE BANK, N.A.

JPM Delaware Loan Operations

500 Stanton Christiana Road, Ops 2/3

Newark, DE 19713-2107

Attn:  Ashley Berry

Tel: +1-302-634-1980

Fax: +1-201-244-3885

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

201 South College Street

Charlotte, NC 28244

MAC D1100-060

Attention:  Kaila Johnson

Tel: +1 704-715-4206

Fax: +1 704-715-1823

Email:  kaila.johnson@wachovia.com

 

S-I-3

--------------------------------------------------------------------------------